Exhibit 10.2 Respect Your Universe, Inc. (the “Company”) Management’s Discussion and Analysis of Operations for the three months ended March 31, 2014 May 30, 2014 INTRODUCTION The following management’s discussion and analysis (“MD&A”) is a review of operations, current financial position and outlook for the Company and should be read in conjunction with the Company’s unaudited consolidated financial statements for the three months ended March 31, 2014 and the Company’s audited consolidated financial statements for the year ended December 31, 2013. Readers are encouraged to review the Company’s financial statements in conjunction with this document, copies of which are filed on the SEDAR website at www.sedar.com. The Company prepares its financial statements in accordance with generally accepted accounting principles in the United States. All dollar figures included herein are quoted in U.S. dollars unless otherwise noted. This discussion and analysis is prepared as of May 30, 2014. This information should be read in conjunction with the condensed financial statements and notes thereto. This discussion highlights key information as determined by management, but may not contain all of the information that is important to you. For a more complete understanding, the following should be read in conjunction with our 2013 Annual Report on Form 10-K as amended, including the audited financial statements therein (and notes to such financial statements) and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in that report. This management’s discussion and analysis (“MD&A”) contains forward-looking statements. Forward-looking statements may also be made in the Company’s other reports filed with or furnished to the United States Securities and Exchange Commission (the “SEC”) or Canadian securities commissions. In addition, from time to time, the Company through its management may make oral forward-looking statements. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from such statements. The words “believe,” “expect,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely” and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance, and therefore you should not put undue reliance upon them. Some of the factors that may cause actual results to differ materially from those indicated in these statements are found in the section “Risk Factors” in this MD&A, and also include without limitation: • Our dependence on additional financing to sustain our business; • our cash flow problems have caused us to be delinquent in payments to vendors and other creditors; • our failure to comply with the agreements relating to our outstanding indebtedness, including as a result of events beyond our control, could result in an • event of default that could materially and adversely affect our results of operations and our financial condition; • unique difficulties and uncertainties inherent in the apparel business; • changes in general economic or market conditions that could impact consumer demand for our products; • our sales and profitability may decline as a result of increasing product costs and decreasing selling prices; • risks associated with our product lines, including our ability to launch additional product lines in the future, the fluctuating cost of raw materials, and our dependence on third party suppliers; • our ability to execute on our business plan; • our ability to compete with other companies with greater resources than we have; • the enforceability of our intellectual product rights; • our ability to retain the services of our senior management and key employees; • our ability to sell excess inventory; and • our ability to renew leased retail facilities. The forward-looking statements contained in this MD&A reflect our views and assumptions only as of the date of this MD&A. The Company undertakes no obligation to update or revise any forward-looking statements after the date on which the statement is made, except as required by applicable law, including the securities laws of the United States and Canada. As used in this MD&A and unless otherwise indicated, the terms “we”, “us”, “our”, “Company”, and “RYU” refer to Respect Your Universe, Inc. Unless otherwise specified, all dollar amounts are expressed in United States dollars. BUSINESS OF THE COMPANY Overview We are an active lifestyle apparel brand focused on the needs of individuals and athletes alike. Our men's and women's performance and active wear lines are specially designed for people who love to move, feel comfortable and look great. Crafted from organic and/or recycled materials, our products are also designed to help nurture the environment. We were incorporated in the State of Nevada in November 2008. Our corporate headquarters and operations are located in Portland, Oregon, a major hub in our industry. We have a senior leadership team with extensive experience in the retail and apparel industry. All products are designed, developed and tested at our corporate headquarters, and production takes place in top-grade factories in our industry. We sell our products through three primary channels: wholesale, retail and e-commerce. Our initial product line launched in February 2012, which coincided with the roll out of our online store at ryu.com. In October 2012, we opened our first retail store located at The Shoppes at the Palazzo in Las Vegas, Nevada, and in December 2013, we opened our second retail store located at Westlake Center in downtown Seattle, Washington. The Las Vegas landlord elected to terminate our lease so our retail store was closed in February 2014. We continue to operate and evolve our wholesale channel through a variety of customers. In the fourth quarter of 2012, our management determined that we were no longer a development stage enterprise based on the following three circumstances: Product Lines Our products include performance and lifestyle apparel and accessories that are environmentally friendly and meet the demands of an active lifestyle. Our men’s and women’s apparel lines are comprised of up to 90 percent organic and recycled materials, utilizing top-grade yarn and fabric suppliers throughout the world. We currently market two commercial product lines targeted for the Spring/Summer (“Spring”) and Fall/Holiday (“Fall”) seasons. We released a limited Spring 2013 line in March 2013 that included approximately 18 new men’s and women’s styles. Approximately 10 additional styles were designed for the Fall 2013 season and have received these styles at our warehouse as of September 2013. - 2 - Our Spring 2014 line has been designed and developed. It includes approximately 20 new men’s and 20 new women’s styles as well as additional accessories and a limited number of carryover styles. Many of these styles have been received at our warehouse and will continue to be received as funds are available to satisfy purchase obligations. Our Fall 2014 line has been designed and production is expected to begin as funds become available. OVERALL PERFORMANCE Although our operations began in 2009, we did not emerge from a development stage until the fourth quarter of 2012. Activities before 2012 included product research and development, establishing supply sources, developing markets, recruiting personnel and raising capital. In January 2012, we launched our initial men’s line with a limited number of styles of apparel and accessories. This line was made available to retailers in January 2012 and direct-to-consumers through our web store in February 2012. In July 2012, we added to our men’s line and introduced our first line of women’s apparel and accessories. In late October 2012, we opened our first retail store in Las Vegas, Nevada. Sales generated in 2012 fell significantly short of expectations. Management attributes this shortfall primarily to the Company’s initial positioning as a premium performance apparel brand within the niche sport of Mixed Martial Arts (MMA), lower than expected sales generated through our association with a major MMA promoter, as well as an emphasis on generating a significant percentage of total sales through an undeveloped wholesale channel. Consequently, we carried significant excess inventory as of December 31, 2012. After assessing the market value of our inventory on hand at year-end, management determined that significant write-downs were appropriate in 2012 and in 2013. In light of these findings, disappointing operating results and weakened cash position, the Company adopted plans and began implementation in early 2013 to rebrand the Company and expand the operations with the objective of rebranding the company to a broader customer base with a focus on e-commerce and retail channels. While progress has been made on the 2013 plan, overall results have been disappointing and equity capital goals have fallen short of target. Accordingly, management has adjusted and expanded their plans for 2014 and can be summarized as follows: 1. Reposition the brand to support our customer’s active lifestyles 2. Reduced quantity of inventory purchases of our branded product 3. Offering third-party brands that enhance and complement the brand 4. Sourcing more product from North American production facilities 5. Fabric differentiation 6. Enhanced retail store experience incorporating virtual shopping 7. Enhanced web experience and target markets 8. Liquidation of slow-moving and excess inventories 9. Explore license agreements to accelerate growth 10. Continue to focus on equity and debt capital raising 11. Increase opening of new physical retail stores including outlets 12. Develop and evaluate an acquisition strategy, commence implementation if viable - 3 - While we continue to believe that our wholesale channel will play a major role in our long-term growth plans, we also anticipate that we will need to shift our growth strategy in the near term and place greater emphasis on developing our brand through our retail and e-commerce channels. Management’s plans in 2013 was to seek additional capital to support and expand its operations and raised a total of $3,713,954 (including conversion of a $195,000 note payable) of capital and $499,934 from the proceeds of a note payable during 2013. Additional amounts were raised in February 2014 totaling $1,334,683 through the issuance of equity securities as discussed in Note 10 to the condensed financial statements, and in May 2014, we raised gross proceeds totaling $3,160,000 as discussed in Note 15 to the condensed financial statements. While management plans to generate increasing revenues and to continue financing our company through the issuances of additional equity securities or debt instruments, there can be no assurance that sufficient revenue or financing will occur to meet our cash needs for the next 12 months. The ability to achieve our projected future operating results is based on a number of assumptions which involve significant judgment and estimates, which cannot be assured. If we are unable to achieve our projected operating results, our liquidity could be adversely impacted and we may need to seek additional sources of liquidity. Our operating results could adversely affect our ability to raise additional capital to fund our operations and there is no assurance that debt or equity financing will be available in sufficient amount, on acceptable terms, or in a timely basis. Therefore, a continuation of our recent historical operating results could result in our inability to continue as a going concern. SUMMARY OF QUARTERLY RESULTS The following table sets out selected financial information for the Company for its eight most recent quarters: March 31, 2014 December 31, 2013 September 30, 2013 June 30, 2013 Revenues Gross Profit (loss) Operating Expenses Other nil nil Net Loss Loss per Share (Basic and Diluted) March 31, 2013 December 31, 2012 September 30, 2012 June 30, 2012 Revenue Gross Profit (loss) Operating Expenses Other nil nil Net Loss Loss per Share (Basic and Diluted) Our Las Vegas, Nevada store was opened in October 2012 and it was closed in late February 2014. Our Seattle, Washington store was open in late December 2013 as a temporary store and operated for the full 2014 quarter. During the fourth quarter of 2012, under prior leadership, we identified specific inventories to sell through our wholesale channel at closeout prices. We generated approximately $125,000 in the three months ended June 30, 2013 and $105,000 in the three months ended March 31, 2013 due to a closeout sale. As of December 31, 2012, we assessed the market value of a significant portion of its inventory on hand and determined that the market value was significantly less than its cost. As such, we recorded a lower of cost-or-market (“LCM”) adjustment of $1,401,220 in December 2012. - 4 - As of December 31, 2013, we assessed the market value of a significant portion of our inventory on hand and determined that the market value was significantly less than its cost. As such, we recorded LCM adjustment of $387,947 in December 2013. The decrease in operating expenses is primarily due to cost cutting measures taken by management to decrease our spend on general and administrative expenses. DISCUSSION OF OPERATIONS Three Months Ended March 31, 2014 Compared to the Three Months Ended March 31, 2013 Revenue Revenues during the three months ended March 31, 2014 and 2013 were $ 297,946 and $387,692, respectively. The decrease is primarily due to generating $83,718 less retail sales in 2014 compared to the comparable period in 2013. Our Las Vegas, Nevada store was closed in late February 2014 and accordingly generated less sales compared to operating a full quarter in 2013. Our Seattle, Washington store was open in late December 2013 as a temporary store and operated for the full 2014 quarter. Cost of Goods Sold Cost of goods sold during the three months ended March 31, 2014 and 2013 were $258,622 and $275,370, respectively.The decrease in cost of goods sold for 2014 is primarily due to lower sales in 2014. Gross Profit Gross profit during the three months ended March 31, 2014 and 2013 was $39,324 and $112,322, respectively.Gross margins were negatively impacted primarily due to decrease selling prices management deemed necessary to liquidate excess inventories. The table below presents our actual results by operating segment, as they relate to its revenue, cost of goods sold, gross (loss) profit and gross margin. The closeout sale described above is included within Wholesale, as we closed out the related goods through our wholesale channel. Factory surcharges and excess inventory write-offs are included in Other. Three months ended March 31, 2014 Segment Wholesale Retail Ecommerce Total Revenue $ Cost of goods sold Gross profit $ Gross margin 5
